Citation Nr: 0336128	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  00-02 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  In a June 2003 remand, the Board requested 
clarification as to whether the veteran desired a 
videoconference hearing before a Veterans Law Judge.  In 
correspondence submitted by the veteran he indicated that he 
was unable to attend the hearing due to the expenses he would 
have to incur to travel to Denver, Colorado.  Therefore, the 
veteran's representative provided that a hearing could not be 
held and that the veteran's file should be returned to the 
Board.  See 38 C.F.R. § 20.712 (2003).

Another matter for the Board to address is which issue or 
issues are properly before it at this time.  A rating 
decision dated in December 1998 denied service connection for 
asthma and granted service connection for residuals of 
malaria assigning a zero percent rating.  The Board notes 
that the veteran submitted a timely Notice of Disagreement 
(NOD) in March 1999, stating that he "would like to appeal 
[his] VA benefits claim."  The RO issued a Statement of the 
Case in June 1999 for the issue of service connection for 
asthma, however, failed to issue a Statement of the Case for 
entitlement to a compensable rating for the residuals of 
malaria.  Accordingly, the Board does not yet have 
jurisdiction to address the claim of entitlement to a 
compensable rating for the residuals of malaria, and a remand 
to the RO for this action is now necessary.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  This issue will be addressed 
in the remand below.


FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's claim of service connection for 
asthma has been obtained by the RO, and the RO has notified 
him of the type of evidence needed to substantiate his claim.

2.  The medical evidence establishes that there is no causal 
relationship between the veteran's current diagnosis of 
asthma and his active service or any incident therein.


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by active service.  
38 U.S.C.A. §§  1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the VCAA, 
which has since been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this case, VA satisfied these duties to the 
veteran in an April 2001 letter. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file, as are post-service clinical records.  There is no 
indication of relevant, outstanding records.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2003).  

Under VCAA, the duty to assist also includes obtaining a 
medical examination or opinion when such is necessary to make 
a decision on the claim.  An examination or opinion is 
necessary if the record: (a) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (b) establishes that 
the veteran suffered an event, injury or disease in service; 
and (c) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  See 
38 C.F.R. § 3.159(c)(4) (2003).  The requirements set forth 
in paragraph (c) could be satisfied by competent evidence 
showing post-service treatment for a condition or other 
possible association with military service.  

The veteran was afforded a VA medical examination in June 
1998.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2003).  Although the examiner did not express an 
opinion regarding etiology of the veteran's asthma, the Board 
finds that another VA examination is not necessary.  As set 
out in more detail below, the record fails to establish that 
the veteran suffered "an event, injury or disease in 
service" as it relates to his claim of service connection 
for asthma.  Thus, the Board finds that it is unnecessary to 
ask a medical expert to review the record because any medical 
opinion could not provide competent evidence of the 
incurrence of asthma in service.  Under these circumstances, 
any opinion on whether asthma is linked to service would 
obviously be speculative.  Moreover, the Board observes that 
the record currently contains absolutely no indication that 
the condition is related to his active service.  Based on the 
foregoing, the Board finds that a VA medical examination or 
opinion is not necessary to make a decision on the veteran's 
claim.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues of service connection for asthma.

Finally, with respect to the recent decision in Paralyzed 
Veterans of America v. Sec'y of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), the Board acknowledges that the VCAA 
letter issued in April 2001 only provided 60 days for the 
veteran to respond-although it also pointed out that any 
evidence received within one year could result in benefits 
being awarded back to the date of claim.  It is apparent that 
the RO applied the provisions of the invalidated 38 C.F.R. 
§ 3.159(b), as the veteran was provided 60 days to respond 
but he was advised that he could still respond within a year 
and benefits, if any, would be awarded accordingly.  In the 
veteran's substantive appeal submitted in August 2002, the 
veteran stated that he had submitted all of the evidence to 
support his claim.  Additionally, this matter was previously 
remanded for clarification on whether the veteran desired a 
hearing before the Board and the veteran's representative 
responded in correspondence dated in August 2003 that a 
hearing would not be held and the case should be returned to 
the Board.  Thus, although it appears that the RO initially 
applied the regulation that was invalidated by the Federal 
Circuit, the veteran has been provided ample opportunity to 
present evidence and has acknowledged that he has no other 
evidence to submit.

I.  Factual Background

In December 1997 the veteran filed a claim of service 
connection for asthma.  The veteran contends that during 
active duty training he was exposed to gas and chemicals 
without a mask, and since that time he has had problems 
breathing. 

Service medical records show that at an examination performed 
for separation purposes in June 1969, the veteran reported no 
history of asthma, shortness of breath, or pain or pressure 
in the chest.  Physical examination noted normal lungs and 
chest.

Correspondence dated in September 1995 from John K. Shirey, 
M.D. stated that the veteran had treated for bronchial asthma 
since 1975.  The examiner last saw the veteran in March 1995 
and the veteran reported having severe asthma attacks.  The 
physician attached a clinical record dated in July 1994 
interpreting a chest X-ray examination.  PA and lateral views 
were within normal limits.  No other treatment records were 
submitted.

Treatment records from the VA medical facility in Grand 
Junction showed treatment for asthma beginning in November 
1995 through June 1997.  A November 1995 treatment record 
noted the veteran's history of smoking cigarettes for 18 
years.  The examiner diagnosed asthma.  

In January 1998 the veteran was afforded a VA examination.  
The veteran reported that he began having breathing problems 
in approximately 1977.  He quit smoking in 1975 and had not 
smoked since.  The examiner diagnosed asthma, well controlled 
during the examination.

The veteran submitted a lay statement dated in March 2000 
from his brother who stated that the veteran corresponded 
with him several times during active duty service complaining 
of problems with breathing.

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

III.  Analysis

The Board has thoroughly reviewed the evidence of record, as 
summarized above.  As set forth, the veteran claims service 
connection for asthma, which he asserts he incurred due to 
exposure to gas and chemicals during active duty training.  
Although the record shows that the veteran currently has 
asthma, none of the post-service medical evidence contains 
any indication that his asthma is causally related to his 
active service or any incident therein.  Thus, service 
connection is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).  

The veteran's service medical records are devoid of a 
diagnosis or clinical findings of symptomatology of asthma 
during service.  Additionally, there is no indication in the 
service records that the veteran was exposed to gas or 
chemical agents during service.  

The earliest medical evidence to support a diagnosis of 
asthma was Dr. Shirey's contention that he began treating the 
veteran for bronchial asthma in 1975, although the only 
treatment record provided by Dr. Shirey was dated in July 
1994.  Accepting the physician's contention that asthma was 
diagnosed as early as 1975, the diagnosis was rendered 
approximately 6 years after separation from service.  At a VA 
medical examination in January 1998, the veteran stated that 
he began having breathing problems in 1977, which was 
approximately 8 years after separation from service.  
Although, the medical evidence shows a continuity of 
treatment for asthma from 1995 through 1999, there is no 
credible evidence showing that the veteran complained of 
symptoms related to asthma during service or within six years 
after separation from service and the earliest treatment 
record available is from July 1994.  Consequently, there is 
no probative evidence that the veteran's asthma is related to 
his active service or any incident therein.  

Although the Board has taken into account the veteran's 
assertions and his brother's statement, neither are competent 
to provide an opinion requiring medical knowledge, such as a 
diagnosis or etiology of a current disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the 
contentions of the veteran and his brother are not probative 
evidence that the veteran's current disability is causally 
related to active duty service.

The preponderance of the evidence is against the veteran's 
claim of service connection for asthma.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for asthma is denied.


REMAND

To ensure full compliance with due process requirements, the 
case is remanded for the following:

The RO should issue a Statement of the Case to the veteran 
regarding the issue of entitlement to a compensable rating 
for residuals of malaria.  The Statement of the Case should 
include all relevant law and regulations pertaining to the 
claim, as well as a discussion of the relevant provisions of 
the Veterans Claims Assistance Act of 2000.  The veteran must 
be advised of the time limit in which he may file a 
substantive appeal.  38 C.F.R. § 20.302(b) (2003).

The case should then be returned to the Board for further 
appellate consideration, only if an appeal is properly 
perfected.

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, because this case is being remanded to 
cure a procedural defect, the RO must take this opportunity 
to inform the veteran of the requisite time allowed to 
respond to a VCAA notice.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



